Wood, J., (after stating the facts). At the time of the death of Mrs. Martin, the circuit court had not entered any final order making 'the allotment of her dower. The court had 'appointed the commissioners to allot the dower and had designated the manner in which the same should be set apart to Mrs. Martin, and had directed them to ascertain the value of the improvements upon the land, and the vailue of the land and improvements combined, and the lannual rental value of the land, and to report to the next term of the court. Before the appeal was perfected from this order, Mrs. Martin died, the cause was revived in the name of her administrator, and he moved the circuit court for judgment for rents. The circuit court had jurisdiction of the proceedings on appeal from the probate court. It had only such jurisdiction as the probate court had. See Hilliard Ex parte, and Hilliard v. Hilliard, 50 Ark. 34. The right of Mrs. Martin to have dower assigned ¡albated at her death. The suit for rents and profits of the lands, which had been designated and set /apart by the order of the court as her dower, could not be instituted in the probate court, and the ruling of the court was correct in abating and dismissing the action after the death of Mrs. Martin. Whatever rights appellant, as the administrator of Mrs. Martin, may have had to the rents and profits, if any, would have to be asserted by original action in another forum. The judgment is therefore affirmed.